DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “map of particle-velocities on a portion of the sonogram corresponding to the region” of claim 23 and all dependents thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27, 29-36, and 40-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “wherein an acoustic element selected from the group consisting of the ultrasound transducer and the acoustic probe is configured to generate a second acoustic field by transmitting a pulsed acoustic wave into the region at a second frequency” which renders the claim indefinite. It is unclear what is configured to “generate a second acoustic field [...]”. Is it the acoustic element? Is it either the ultrasound transducer or the acoustic probe? Alternatively, is it just the acoustic probe? For the present purposes of examination, the limitation has been interpreted as wherein an acoustic element is selected from the group consisting of the ultrasound transducer and the acoustic probe; and wherein the acoustic element is 
Claim 23 further recites the limitation “map of particle-velocities on a portion of the sonogram corresponding to the region” which renders the claim indefinite because it is unclear what is meant by this limitation. For the present purposes of examination, the limitation has been interpreted as velocity information, such as in the form of a color code, overlaid or superimposed on the sonogram.
Claim 46 recites the limitation “a single housing to which the ultrasound transducer and the acoustic probe are coupled” which renders the claim indefinite. It is unclear what is coupled to what. Is the housing coupled to the ultrasound transducer and the acoustic probe or are the ultrasound transducer and acoustic probe coupled to each other? Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 23-27, 29-32, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov et al. (US 9,743,909 B1, filed May 15, 2014, hereinafter “Sapozhnikov”) in view of Zhang et al. (US 2016/0121142, May 5, 2016, hereinafter “Zhang”).
Regarding claim 23, Sapozhnikov discloses an apparatus for use with a focal region of high intensity focused ultrasound (HIFU) energy (“probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound ( HIFU) waves.” col. 9, ll. 29-31), the apparatus comprising: 
(A) an ultrasound transducer configured to generate a first acoustic field by emitting the HIFU energy into a region of a medium at a first frequency (“All of the pHIFU exposures were performed by a 1.27-MHz spherically focused transducer with 64 mm aperture and 64 mm radius of curvature, and a central circular opening of 22 mm in diameter. The HIFU transducer was powered by a computer-controlled combination of an RF amplifier and a function generator.” col. 23, ll. 10-25), the first acoustic field generating oscillatory motion of scatterers disposed within the medium in the region, the scatterers oscillating at the first frequency (“In some instances, probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound ( HIFU) waves. The one or more vibratory waves may be configured to induce cavitation bubbles within a medium.” col. 9, ll. 29-35; also see  col. 13, l. 60- col. 14 l. 46; “scatterers” col. 27, ll. 14-25); 
(B) an acoustic probe (“For ultrasound imaging of the HIFU exposures, the Verasonics Ultrasound Engine was used, with a clinical linear imaging probe ATL/Philips HDI L7-4 consisting of 128 elements.” col. 23, ll. 35-40, Fig. 8 and corresponding description), 
wherein the acoustic probe is configured to emit pulse-echo ultrasound energy into the medium at an imaging frequency (“The imaging was performed in a "flash" transmitting mode when all the array elements were excited simultaneously to emit a quasi-plane wave in the direction orthogonal to the radiating surface at zero degrees incident angle. Color Doppler imaging was followed by B-mode imaging. In the Doppler mode, the central 64 elements were excited by a series of 14 Doppler ensemble pulses (the default number of pulses for VUE) emitted with a pulse repetition frequency (PRF) set through VUE flash mode color Doppler programmable script.sup.5. The event sequences of the VUE script was modified so that Doppler pulses were transmitted following HIFU pulses. Each Doppler pulse was a 3-cycle pulse with 5 MHz central frequency with the pressure levels of P.sup.+=2 MPa and P.sup.-=1 MPa.sup.6. In the B mode, all the 128 elements were excited by a single-cycle 5 MHz pulse.” col. 24, ll. 28-45), 
wherein an acoustic element selected from the group consisting of the ultrasound transducer and the acoustic probe is configured to generate a second acoustic field by transmitting a pulsed acoustic wave into the region at a second frequency (“detection waves directed toward the induced cavitation bubble [...] detection waves may be Doppler waves with multiple pulses. Further, detection waves may be a B-mode with plane waves.” col. 15, ll. 10-50; also see “5 MHz” col. 24, l. 30- col 25, l. 10), 
(“5 MHz” col. 24, l. 30- col 25, l. 10  vs 1.27 MHz col 23, ll. 15-20) and wherein the second acoustic field scatters off the scatterers at Doppler-shifted frequencies that are related to the oscillatory motion of the scatterers, resulting in echo data containing a time- dependent Doppler shift that oscillates at a frequency that is related to the first frequency (“In some instances, a frequency of the detection waves may be different from a frequency of the reflection waves. This frequency change may be detected and used as a basis to generate an image of the cavitation bubbles. This frequency change may be herein referred to as the Doppler effect. As one example, a detection wave may reflect from a transient cavitation bubble, where the size of the bubble may be changing or shrinking. In this example, a wave reflecting from the shrinking cavitation bubble may experience a shift in frequency as a result of the bubble size shrinking.” col. 5, l. 49- col. 6, l. 15; also see col. 16, l. 60- col. 17, l. 60), and wherein the acoustic probe is further configured to receive the echo data of the second acoustic field scattering off the scatterers (“received signals” col. 24, ll. 30-46; “Doppler ensemble pulses were transmitted and received by the imaging probe” col. 24, l. 50- col. 25, l. 10; also see “Receiving One or More Reflection Waves” col. 16, ll. 13-45); and 
(C) control circuitry (“Processor 202 may include one or more general purpose microprocessors, central processing units (CPUs), and/or dedicated signal processors. In addition, processor 202 may include one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), and may be integrated in whole or in part with network interface 210.” col. 8, ll. 20-35; also see “A block that represents a processing of information can correspond to circuitry that can be configured to perform the specific logical functions of a herein-described method or technique.” col. 32, ll. 35-40) configured to (a) generate a real-time sonogram of the medium from reflections of the pulse-echo ultrasound energy (“The received Doppler ensemble pulses were then both stored for off-line processing and also used in real time to form a Color Doppler image.” col. 25, ll. 1-10), (b) extract the oscillating time-dependent Doppler shift from the received echo data (“mean Doppler frequency shift” col. 26, ll. 1-50), (c) convert the extracted Doppler shift into particle-velocity of the first acoustic field in the region (“velocity and Doppler power estimation” col. 26, ll. 1-50).
Although Sapozhnikov suggests the control circuitry is also configured to (d) generate a map of particle-velocities on a portion of the sonogram corresponding to the region (“color Doppler information [...] was displayed on top of B-mode pixels” col. 26, ll. 40-50; also see “B-mode image, which was then combined with the Color Doppler image” col. 25, ll. 5-10), Sapozhnikov fails to explicitly disclose generating a map of particle-velocities on a portion of the sonogram corresponding to the region. Examiner notes that Sapozhnikov also teaches a map of frequency, amplitude, and phase (col. 18, ll. 15-35).
However, Zhang teaches, in the same field of endeavor, generating a map of particle-velocities on a portion of the sonogram corresponding to the region (“an imaging technique that combines anatomical information derived using ultrasonic pulse-echo techniques with velocity information derived using ultrasonic Doppler techniques to generate color-coded maps of tissue velocity superimposed on grey-scale images of tissue anatomy. Further, color power Doppler imaging has increased intensity and the added benefit of depicting flow in small vessels.” [0100]; also see “focused ultrasound energy” [0097])
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with the control circuitry being configured to (d) generate a map of particle-velocities on a portion of the sonogram corresponding to the region as taught by Zhang in order to provide a more robust visual display for a clinician. 
Regarding claim 24, Sapozhnikov further discloses wherein the acoustic element comprises the ultrasound transducer (“Probe 214 may produce one or more detection waves that may include radio frequency pulses, a sound wave, a sound pressure wave, and/or an oscillating sound pressure wave [...] In some instances, probe 214 may produce one or more vibratory waves, such as high-intensity focused ultrasound ( HIFU) waves.” col. 9, ll. 5-35).
Regarding claim 25, Sapozhnikov further discloses wherein the acoustic element comprises the acoustic probe (“imaging probe” col. 23, ll. 35-45; col. 24, ll. 30- 50, Fig. 8 and corresponding description).  
Regarding claim 26, Sapozhnikov further discloses wherein the first frequency is 0.1-5 MHz (1.27 MHz col 23, ll. 15-20). 
Regarding claim 27, Sapozhnikov further discloses wherein the second frequency is 3 to 25 times higher than the first frequency (“5 MHz” col. 24, l. 30- col 25, l. 10  vs 1.27 MHz col 23, ll. 15-20).
(“In some embodiments, the imaging module may acquire an ultrasound image. For example the imaging module may use echoes of ultrasound pulses to delineate objects or areas of different density in the body. A frequency range used may be between 0.5 to 18 megahertz or up to 50 or 100 megahertz.” [0100]), i.e. 5 to 10 times higher than the first frequency disclosed by Sapozhnikov. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the second frequency to be 5 to 10 times higher than the first frequency (as also taught by Zhang), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, Sapozhnikov further discloses wherein the control circuitry is configured to synchronize the first and second acoustic fields (“three different pulse sequences were used for synchronizing the HIFU pulses with the Doppler ensemble that are illustrated in FIG. 10.” col. 24, ll. 55-60).
Regarding claim 31, Sapozhnikov further discloses wherein the medium is tissue of a body of a subject (“medium 664 may be a fluid or tissue within a human body or the body of some other living mammal.” col. 13, ll. 50-55) and wherein the transducer is configured to cause a therapeutic effect in the tissue by emitting the HIFU energy into the tissue (e.g. “ultrasound therapy” col. 22, ll. 40-60).
(“HIFU hyperthermia treatments” col. 22, ll. 50-60).
Regarding claim 46, Sapozhnikov further discloses a single housing to which the ultrasound transducer and the acoustic probe are coupled, wherein the housing aligns the first and second acoustic fields to be parallel or anti-parallel (implicit housing of probe 214 that contains both ‘ultrasound transducer’ and ‘acoustic probe’ col. 9, ll. 5-50; “It should also be noted that probe 214 may include more than one transducer, and that the transducers may be arranged to form an array. Each transducer may then be independently controlled to emit one or more vibratory waves or one or more detection waves as previously described. Computing device 102A may include programs that control each of the transducers of probe 214, such that phases of waves emitted from each transducer may be adjusted in order to electronically change the direction that the resulting wave is emitted. In other words, by controlling the timing in which each transducer emits a detection wave, a specific direction may be selected in which the emitted detection waves constructively interfere to form a directional acoustic beam. An electronically controlled array of transducers capable of changing the direction of a constructed beam may be herein referred to as a "phased array."” col. 9, l. 55-col. 10, l. 10).

Claim 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Zhang as applied to claims 23 and 31 above and further in view of Cai (US 2008/0097207, April 24, 2008).
Regarding claim 33, Sapozhnikov further discloses wherein the control circuitry is further configured to: monitor a change in a characteristic of the tissue by monitoring a time variation of the Doppler shift (“Measuring the changes in the characteristics of the cavitation bubbles between each repetition of detection wave 718 may be referred to herein as detecting the changes in "fast time." In one example, the cavitation bubbles are induced by vibratory wave 712. After the vibratory wave 712 stops, the cavitation bubbles may begin to decrease in size and/or collapse. A rapid succession of detection waves 718 may be used in determining these changes in the cavitation bubbles over time.” col. 19, l. 55- col. 20, l. 7; also see “imaging the cavitation bubbles may be desired for monitoring the progress of such treatment.” col. 22, ll. 20-22).
Although Sapozhnikov suggests in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value (“In some instances, monitoring the cavitation bubbles may be desired in order to detect excess cavitation activity, so as to avoid unintentionally ablating tissue within a patient. Tissue may be heated too excessively or damaged as a result of excess cavitation activity, such as during HIFU hyperthermia treatments or burst wave lithotripsy (BWL) if the cavitation activity is not monitored and controlled. In some instances, it may be desired to halt an ultrasound therapy if such excess cavitation activity is detected.” col. 22, ll. 50-61), Sapozhnikov fails to explicitly a threshold value.
However, Cai teaches, in the same field of endeavor, in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value (“The raw displacement or a parameter derived from the displacement is compared to a threshold or other information to determine whether the desired effect has occurred [...] Once the targeted biological and/or thermal effects are identified by the monitoring images, the treatment is stopped” [0034]-[0035]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with in response to the monitoring, terminate the first acoustic field when the characteristic of the tissue reaches a threshold value as taught by Cai in order to ensure the desired therapeutic effect has occurred ([0034] of Cai).
Regarding claim 35, Sapozhnikov modified by Zhang and Cai discloses the limitations of claim 33 as stated above except for the time period being --1-120 seconds long. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set a time period to be 1-120 seconds long, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Zhang and Cai as applied to claims 23, 31, and 33 above and further in view of Sumi (US 2004/0034304, February 19, 2004).
Regarding claim 34, Sapozhnikov modified by Zhang and Cai discloses all the limitations of claim 33 as stated above except for the characteristic of the tissue being mechanical impedance. Although Cai does disclose monitoring changes in mechanical properties (e.g. “When the therapeutic ultrasound waveform ceases, diagnostic ultrasound is used to measure the strain, such as measuring tissue displacement. The displacement over time after release of the stress indicates tissue characteristics. The tissue characteristics may be monitored to determine when sufficient therapeutic results are obtained.” Abstract).
However, Sumi teaches, in the same field of endeavor, the characteristic of the tissue being mechanical impedance (“The consumed electric energy, the time course of electric energy can also be measured by using electric power meter and tissue physical parameters (tissue electric impedance, mechanical impedance, etc.). The temperature, or the time course of temperature can also be measured by using usual temperature monitoring method, thermo coupler, etc. By measuring these spatial distributions, not only effectiveness of treatment can be monitored, but also safety and reliability can be obtained. These monitoring data can be utilized for dynamic electronic digital control or mechanical control of beam focus position, treatment interval, ultrasound beam power, ultrasound beam strength, transmit term, transmit interval, beam shape (apodization), etc. Thus, these monitoring data can be utilized to improve the efficiency of the treatment.” [0951]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov modified by Cai with the characteristic of the tissue being mechanical impedance as taught by Sumi in order to improve the efficiency of treatment ([0951] of Sumi).

Claim 36, 40, 41, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Zhang as applied to claims 23 and 31 above and further in view of Sethuraman et al. (US 2017/0360407, corresponding PCT filed December 17, 2015, hereinafter “Sethuraman”).
Regarding claim 36, Sapozhnikov modified by Zhang discloses the limitations of claim 31as stated above but fails to disclose wherein: the transducer is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the control circuitry is configured to vary the one or more respective parameters such that when the transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue. Although Sapozhnikov does disclose a treatment mode as discussed above.
However, Sethurman teaches, in the same field of endeavor, wherein: the transducer is configured to operate in distinct calibration and therapy modes to facilitate (coefficient calibration mode 144, Fig. 1 and corresponding description and tissue ablation mode 154, Fig. 1 and corresponding description), in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the control circuitry is configured to vary the one or more respective parameters such that when the transducer operates in the therapeutic mode the HIFU energy causes a therapeutic effect in the tissue whereas when the transducer is operating in the calibration mode the HIFU energy does not cause a therapeutic effect in the tissue (“In coefficient calibration mode 144, the RF ablation generator 102 is operated at a low power, keeping the temperature in the tissue below 50.degree. C. It may be kept at 43.degree. C., for instance, or in a range of 37.degree. C. to 43.degree. C.” [0024]; “The apparatus 100 is also operable in a body tissue ablation and concurrent model execution mode, or "tissue ablation mode", 154 in which the RF ablation generator 102 is operated at a higher power, for ablation. The tissue is heated to above 55.degree. C. and typically above 60.degree. C. The model also operates ongoingly in the tissue ablation mode 154. Ablation therapy is performed on a human, or animal, patient.” [0027]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with wherein: the transducer is configured to operate in distinct calibration and therapy modes to facilitate application of therapeutic HIFU energy to a target location, in each of the modes emitting the HIFU energy with one or more differing respective parameters, and the control circuitry is configured to vary the one or more respective parameters 
Regarding claim 40, Sapozhnikov modified by Zhang and Sethuraman discloses the limitations of claim 36 as stated above. Sapozhnikov further discloses wherein the control circuitry is configured to monitor the tissue when the transducer operates in the therapeutic mode and to vary the parameters of the therapeutic mode according to the monitoring in order to alter an effect on the tissue (“Generating an image of the cavitation bubbles during chemotherapy may provide useful feedback to a technician, nurse, or doctor administering the ultrasound pulses so that he/she may monitor the progress of the chemotherapy and/or make adjustments to the ultrasound pulses to achieve a desired effect.” col. 22, ll. 5-15; also see “The method of imaging cavitation bubbles may be useful for a technician, nurse, or doctor administered the pulsed ultrasound so that he/she may monitor the progress of the cavitation action on the unidentified mass and/or make various adjustments to the location, depth, and other characteristics of the ultrasound pulses to achieve a desired effect.” col. 22 ll. 30-36).
Regarding claim 41, Sapozhnikov further discloses wherein the apparatus comprises a targeting unit configured to move the focal region of the HIFU energy (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described.” col. 14, ll. 10-20). 
(“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described.” col. 14, ll. 10-20). Examiner notes that Zhang also teaches the targeting unit as claimed (e.g. see “tip/tilt motion control unit 109” [0097]).

Claim 43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Zhang and Sethuraman as applied to claims 23, 31, 36, and 41 above and further in view of Song et al. (WO 2013/047960, April 4, 2013, translation attached, hereinafter “Song”).
Regarding claim 43, Sapozhnikov modified by Zhang and Sethuraman discloses the limitations of claim 41 as stated above. Sapozhnikov further discloses wherein the targeting unit comprises (i) a transducer controller and (ii) targeting circuitry configured to (c) send an electric signal to the transducer controller, wherein the transducer controller is configured to receive the electric signal and in response thereto move the focal region of the HIFU energy toward the target location within the medium (“computing device 602 may produce vibratory waves that are focused on a region within the medium 604. In some instances, computing device 602 may produce vibratory waves focused on a region in close proximity to bubble 612. The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time to as to induce cavitation bubbles at a variety of positions.” col. 14, ll. 9-25).
Sapozhnikov fails to disclose the targeting circuitry being configured to (a) obtain data corresponding to the focal region of the HIFU energy on the map of particle-velocities, (b) obtain data corresponding to a target location in the medium.
However, Song teaches, in the same field of endeavor, obtaining data corresponding to the focal region of the HIFU energy on an ultrasound image; obtaining data corresponding to a target location in the medium; and moving the focal region of the HIFU energy toward the target location within the medium (“A focus control unit (160) controls the HIFU signal transmission focusing position of the HIFU transmission beamformer (100), that is, the focus, by comparing the position to be treated by the HIFU signal from the ultrasound image generated by the ultrasonic image generating unit (140) and the target position to be treated.” [42]-[43]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with the targeting circuitry being configured to (a) obtain data corresponding to the focal region of the HIFU energy on the map of particle-velocities, (b) obtain data corresponding to a target location in the medium as taught by Song in order to ensure 
Regarding claim 45, Sapozhnikov further discloses wherein the transducer controller is configured to move the focal region of the HIFU energy by moving the transducer with respect to the medium (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time to as to induce cavitation bubbles at a variety of positions.” col. 14, ll. 9-25). 

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Sapozhnikov in view of Zhang, Sethuraman, and Song as applied to claims 23, 31, 36, 41, and 43 above and further in view of Lu et al. (US 2017/0080259, corresponding PCT filed July 21, 2015, hereinafter “Lu”).
Regarding claim 44, Sapozhnikov modified by Zhang, Sethuraman, and Song discloses the limitations of claim 43 as stated above. Sapozhnikov further discloses wherein the transducer controller is configured to (a) move the focal region of the HIFU energy with respect to the transducer (“The focusing of the vibratory wave may be done mechanically using, for example, a curved transducer, or electronically using, for example, a phased array, as previously described. In some instances, the computing device 602 may change the direction of focus so as to produce vibratory waves to induce new cavitation bubbles at a new location. As one example, the focus may sweep across a specified area over time to as to induce cavitation bubbles at a variety of positions.” col. 14, ll. 9-25).
Although Sapozhnikov discloses focusing of the HIFU energy electronically using a phased array, as shown above, Sapozhnikov fails to disclose (b) change a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the transducer. 
However, Lu teaches, in the same field of endeavor, changing a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the transducer (“There are spatial solving method which expands the size of the focal region by using phased array to produce multi-foci simultaneously” [0006]). 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Sapozhnikov with (b) change a size of the focal region of the HIFU energy by applying phased-array control to the HIFU energy emitted by the transducer as taught by Lu in order to improve treatment efficiency and shorten treatment period by expanding the size of the focal region ([0006] of Lu). 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            

/SERKAN AKAR/           Primary Examiner, Art Unit 3793